OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on November 2, 1955, and maintains an office in Buffalo. The Grievance Committee filed a petition charging respondent with neglecting legal matters and other acts of professional misconduct.
Respondent has admitted the allegations in the petition and expressed remorse for his misconduct. We note that, during *151the period when the misconduct occurred, respondent was suffering from serious health problems. Accordingly, we conclude that respondent should be censured.
Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ., concur.
Order of censure entered.